COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:      In re N.T.

Appellate case number:    01-15-00970-CV

Trial court case number: 2015-06245J

Trial court:              314th District Court of Harris County

Date motion filed:        December 4, 2015

Party filing motion:      Relator

        Relator, N.T., has filed a motion to reconsider the order denying his petition for a writ of
mandamus that challenged an Order for Detention in a juvenile proceeding. In his motion,
relator asserts that the lack of a finding under Texas Family Code section 54.01(e) is reflected in
the juvenile court’s order. However, the order specifically states that the juvenile court “hereby
finds that [relator] should be detained in that” and lists the court’s findings. See TEX. FAM. CODE
ANN. § 54.01(e) (Vernon 2014).

       It is ordered that the motion for reconsideration is DENIED.


Judge’s signature: /s/ Terry Jennings
                     Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Bland


Date: December 17, 2015